Citation Nr: 1129902	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-11 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a hearing loss disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to January 1972 and from May 1974 to October 1983.

This matter arises before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2011, the Veteran testified at a video conference hearing in front of the undersigned Veterans Law Judge.  The Veteran also testified at a formal hearing at the RO in January 2008.  The transcripts of these hearings have been reviewed and are associated with the claims file.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In its October 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for the residuals of a left wrist fracture because the Veteran did not submit new and material evidence showing that his left wrist disability was aggravated during his military service.  The Veteran did not appeal this decision to the Board, and it became final.

2. Evidence received subsequent to the October 2002 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for the residuals of a left wrist fracture.

3.   The competent evidence of record shows that the Veteran's left scaphoid nonunion with degenerative joint disease was incurred during his period of active military service. 


CONCLUSIONS OF LAW

1. The October 2002 rating decision is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2001).  

2.   New and material evidence has been submitted, and the claim of entitlement to service connection for the residuals of a left wrist fracture is reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2010). 

3.   A left scaphoid nonunion with degenerative joint disease was incurred in active military service.  38 U.S.C.A. §§ 1110, 1116, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the full grant of benefits for the Veteran's request to reopen his claim of entitlement to service connection for the residuals of a left wrist fracture, the Board notes that no further notification or assistance is necessary to develop facts pertinent to the claim at this time. 

New and Material Evidence

The Veteran's current claim involves entitlement to service connection for the residuals of a left wrist fracture.  He most recently filed a claim for service connection for this disability in September 2001 but was denied by an October 2002 rating decision.  The October 2002 rating decision denied the Veteran's claim because he did not submit new and material evidence showing that his disability was aggravated by active military service.  The Veteran did not appeal this decision to the Board, and it became final.  

In September 2006, the Veteran filed a request to reopen his claim.  The RO denied the Veteran's claim in February 2007 because it found there was no evidence that the Veteran's left wrist disability occurred during his military service.  As a preliminary matter, the Board notes that the Veteran's current claim involves entitlement to service connection for the residuals of a left wrist fracture.  This claim is based upon the same disability as the Veteran's previous claim, which was denied in the October 2002 rating decision that became final.  As such, it is appropriate for the Board to consider the claim as requests to reopen the Veteran's previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2010).  

If evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

As noted above, the RO, in its previous rating decision, denied service connection for the residuals of a left wrist fracture because it found that the Veteran had not submitted new and material evidence showing that his disability was aggravated by military service.  The Veteran filed a notice of disagreement in September 2003, and the RO issued a statement of the case in January 2004.  The statement of the case included notice of the Veteran's appellate rights.  However, he did not appeal the decision to the Board, and the decision became final.  
	
The evidence of record at the time of the January 2004 statement of the case included the Veteran's service treatment records, the Veteran's VA and private treatment records, and the Veteran's own statements.  Since the January 2004 statement of the case, the Veteran submitted or the RO obtained additional VA and private treatment records, the Veteran's statements, and the Veteran's hearing testimony. 

After reviewing the evidence received since January 2004, the Board finds that it qualifies as new and material evidence sufficient to reopen the Veteran's claim.  The Veteran has submitted additional evidence regarding his disability, including a competent medical opinion linking his left wrist disability to his active military service.  Specifically, the Board also points out that the Veteran testified that his wrist was clinically normal upon his entrance to active military service and that any previous injuries had resolved.  As such, the Board notes that not all of the evidence submitted after the January 2004 statement of the case was available at the time of the RO's decision.  The new evidence contains competent medical evidence relating the Veteran's currently diagnosed disability to his service and his testimony is sufficient to reopen his claim in regards to aggravation.  Accordingly, having determined that new and material evidence has been submitted, the Veteran's claim of entitlement to service connection for the residuals of a left wrist fracture is reopened.  

Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of  disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran contends that he fractured his wrist in Vietnam when he fell out of a truck.  He further argues that his current left wrist disability, including a scaphoid nonunion and degenerative joint disease, is the result of this in-service injury.  Initially, the Board notes that a preexisting left wrist disability is not reflected on the Veteran's service medical examinations, including a July 1969 induction examination and a May 1974 enlistment examination.  The Veteran told the July 1969 examiner that he fractured his wrist in 1967, but the examiner found that his upper extremities were clinically normal.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  As the record reflects that the Veteran was inducted into active duty in July 1969 with a clinically normal left wrist, the presumption of soundness applies to the Veteran's left wrist disability.  In this regard, there is no clear and unmistakable evidence that the Veteran had a left wrist disability when he entered active military service.  

The Veteran was treated in service several times for a broken or injured wrist.  These injuries were described as a nonunion of the left navicular bone and referenced a fall onto his outstretched hand.  The Veteran also testified that he fell out of a truck in Vietnam.  During the appeal period, the Veteran has been diagnosed with a left scaphoid nonunion with degenerative joint disease.  A July 1972 compensation and pension examiner also diagnosed the Veteran with a fracture of the left navicular bone.  Therefore, the Veteran has established that he has a currently diagnosed disability and an injury in service.  

In regards to a nexus opinion linking the Veteran's current disability to his service, the Veteran has submitted competent medical opinions from his private physicians.  The Board acknowledges that one doctor told the Veteran in June 2003 that this injury was from a fracture two years before he entered service.  However, in August 2003, a different doctor opined that the Veteran's left wrist disability was "most likely related to his documented medical injury while in the military."  Most recently, a third doctor wrote in January 2008 that the Veteran fell off a truck in the military in 1970 and that it was well documented that he sought care multiple times over the ensuing years for a scaphoid that had not healed.  The doctor believed that the Veteran's fall off the truck "presumably aggravated" his issues and the scaphoid nonunion's natural history is that of progressive arthritis, which he now suffers from.  

Thus, the Board observes that the Veteran is presumed to have been in sound condition when he entered military service.  The record contains two competing nexus opinions and an opinion stating that his disability was aggravated in service.  One nexus opinion found that the Veteran's left wrist disability did not have its onset during the Veteran's period of active military service because it resulted from an older fracture.  The other opinion found that it was most likely that the Veteran's left wrist disability was incurred during his military service.  The Board affords these opinions equal probative value and notes that the evidence is in equipoise.  The benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  As such a balance of evidence is present in this case, the Board finds that the benefit of the doubt should be resolved in the Veteran's favor and service connection is warranted.  Thus, the Veteran's appeal is granted.  


ORDER

Entitlement to service connection for a scaphoid nonunion of the left wrist with degenerative joint disease is granted.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim of entitlement to service connection for a hearing loss disability.  

The record reflects that the Veteran underwent a VA compensation and pension examination by an audiologist in February 2008.  The examiner concluded that the Veteran's hearing loss disability "is less likely as not (less than 50/50 probability) caused by or a result of Hearing loss at least as likely as not caused by military noise."   The examiner's rationale cited the Veteran's military noise exposure, his decreased hearing acuity in service, and then a further decline in hearing acuity in the past 18 years.  This opinion is confusing in that it can be read to either link the Veteran's hearing loss disability to military noise exposure or as unrelated to military noise exposure.  Therefore, the examiner's opinion is inadequate and a supplemental opinion from the examiner is required with respect to the Veteran's claimed hearing loss disability before that claim can be adjudicated.    

Accordingly, the case is REMANDED for the following action:

1. A supplemental opinion should be obtained from the February 2008 VA audiological examiner, H.M.S., with respect to the Veteran's claimed hearing loss disability.  H.M.S. should specifically state whether or not the Veteran's current hearing loss disability is at least as likely as not (i.e., probability of 50 percent) related to service.   

Send the claims folder to H.M.S. for the supplemental opinion. 

If H.M.S. is not available, obtain the requested supplemental opinion from another audiologist.  The audiologist should provide an opinion based on review of the claims folder on whether or not it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's hearing loss disability is related to service.        

2.  After any additional notification and development deemed necessary is accomplished, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


